NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with 
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                              Submitted November 30, 2010*
                               Decided December 29, 2010

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge



No. 10‐2775

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Western District of Wisconsin.

       v.                                       No. 08‐CR‐152‐C‐01

TIMOTHY ROBINSON,                               Barbara B. Crabb,
     Defendant‐Appellant.                       Judge.




                                        O R D E R

       Timothy Robinson appeals from a criminal judgment sentencing him to a mandatory
minimum term of 120 months’ imprisonment for distributing 153 grams of cocaine base, 21
U.S.C. § 841(a)(1). The Fair Sentencing Act of 2010, Pub. L. No. 111‐220, 124 Stat. 2372,
which was signed into law after Robinson was sentenced but during the pendency of this



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2775                                                                               Page 2

appeal, would if applicable impose a mandatory minimum sentence of only 60 months.
Robinson argues that the Act should apply retroactively and that we should remand his
case for resentencing to conform with its now‐operative provisions. We recently concluded
that the general federal savings statute, 1 U.S.C. § 109, bars the retroactive application of the
Act’s reduced mandatory minimum sentences, and the Act, therefore, cannot benefit
Robinson. See United States v. Bell, 624 F.3d 803 (7th Cir. 2010).

         Robinson raises two arguments not considered in Bell that merit brief discussion. The
first is that the Act should apply retroactively because retroactivity would vindicate the
ameliorative, equal‐protection sentiments underlying the Act’s sentencing amendments. But
in the absence of a clear congressional mandate—and the Act says nothing about
retroactivity—the savings statute applies to penalty amendments. United States v. Stillwell,
854 F.2d 1045, 1048 (7th Cir. 1988). Moreover, courts have long and uniformly rejected
equal‐protection challenges to the 100:1 crack‐powder sentencing disparity. See, e.g., United
States v. Burgos, 94 F.3d 849, 876‐77 (4th Cir. 1996) (en banc); United States v. Byse, 28 F.3d
1165, 1168‐71 (11th Cir. 1994); United States v. Singleterry, 29 F.3d 733, 740 (1st Cir. 1994);
United States v. Angulo‐Lopez, 7 F.3d 1506, 1508‐09 (10th Cir. 1993); United States v. Lawrence,
951 F.2d 751, 753‐56 (7th Cir. 1991).

        Robinson’s second, related equal‐protection argument is similarly unavailing; he
contends that he merits retroactive relief because he is constitutionally indistinguishable
from defendants sentenced after the Actʹs enactment. But the case on which Robinson rests
his argument, Griffith v. Kentucky, 479 U.S. 314 (1987), involves the retroactive application to
a pending appeal of a Supreme Court decision (in that case, Batson v. Kentucky, 476 U.S. 79
(1986)) that established new criminal procedural rights. Robinson has offered nothing to
suggest that Griffith applies equally to amendments to legislation that alter penalties but
create no new rights, procedural or otherwise.

       The district court’s judgment is AFFIRMED.